Citation Nr: 1726618	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-17 815	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right eye condition claimed as vitreous floaters and blurred vision.



REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1972 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which denied service connection for a right eye condition.  


FINDING OF FACT

On March 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal seeking service connection for a right eye condition; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for a right eye condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement received on March 29, 2017, the Veteran stated he was "satisfied with the decisions made in [his] VA disability case and wish[ed] to withdraw [his] appeal for [his] right eye condition."  Hence, there is no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking service connection for a right eye condition claimed as vitreous floaters and blurred vision is dismissed.




		
A. ISHIZAWAR
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


